Dear Secretary Carnahan:
This office received your letter of November 29, 2007, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Elliot Institute on November 6, 2007. The proposed summary statement is as follows:
  Shall Missouri law be amended to:
    • make it illegal for a doctor to provide a woman with an abortion at any time during her pregnancy unless the doctor determines, either immediately or after extensive and documented emotional, psychological, physical, situational, and demographic evaluations, that the procedure is necessary to prevent imminent death or serious medical risks; and
    • make it illegal for any person or entity to provide any drug, medical advice, or assistance for a woman to terminate her own pregnancy and subject them to a minimum fine of $800,000 plus attorney's fees, regardless of any proof of injury?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                               Very truly yours,
                                               _________________________ Jeremiah W. (Jay) Nixon Attorney General